Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 04/15/2019.
Claims 1-20 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The instant abstract is greater than 150 words.

Claim Objections
Claim 10 is objected to because of the following informalities: Line 10 contains two repeating commas where there should be only one. Further, Line 21 recites “an” which should recite – and – or be deleted. Lastly, line 24 recites “network ; and” where . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more data processing units” performing the operations comprising “instantiating …”, “…receiving…”, “accessing data…”, “accessing policies…”, “selecting…”, “generating…”, “translating…”, “causing…” and “returning…” in claim 10. Claims 11-17 depend from claim 10 and recite further functions of the “one or more data processing units”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the disclosure, as originally filed, reveals the corresponding structure of the “one or more data processing units” to be “The processor(s) 1108 can be a single processing unit or a number of units, each of which could include multiple different processing units. The processor(s) can include a microprocessor, a microcomputer, a microcontroller, a digital signal processor, a central processing unit (CPU), a graphics processing unit (GPU), a security processor etc” as in ¶ [0106] and Fig. 11 as well as equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites limitations "”the storage network" in lines 6-7 and 15 and “the software-defined storage” in line 12. There is insufficient antecedent basis for these limitations in the claim. The claim does, however, have antecedent basis for the limitation “software-defined storage network” in line 6 (and is later referred back to as such). It is indefinite as to whether all of these references refer to the same “software-defined storage network” or whether there are multiple different software-defined storage and 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/384,888 (reference application) as exemplified in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim differ only in that they are directed to different statutory categories of invention (system and method in the exemplary claims below, wherein the system of the instant applications comprises generic computing components for executing a method that substantively corresponds to the method of the co-pending application). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application
16/384,888


one or more data processing units; and

a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising:

instantiating an interface for receiving storage requests for storing data in a software-defined storage network using an append-only storage scheme, the storage network comprising a plurality of storage devices including at least one append-only storage device or random-access storage device;









responsive to receiving a request at the interface, the request comprising an identifier of a data object to be stored in the software-defined storage network, , wherein the request is agnostic of interfaces and hardware-specific details of the storage devices of the software-defined storage, accessing:


data indicative of space allocation for the plurality of storage devices; and
policies for prioritizing performance of the storage network;
based on the data and policies, selecting a physical location at the plurality of storage devices for storing the data object;


generating metadata for the data object indicating that the data object is an append-only object;

translating the request to one or more instructions for storing the data object at the physical storage location using the append-only storage scheme; an

causing the data object to be stored at the physical storage location using a virtualized append-only storage scheme that is abstracted on top of the storage devices of the software-defined storage network ; and

updating the metadata to indicate that the data object is to be stored as an append only object.













storing data using an append-only storage scheme in a software-defined storage network comprising a plurality of storage devices, wherein the plurality of storage devices comprise at least one append-only storage device or random-access storage device, the method comprising: instantiating an interface for receiving storage requests for storing data in the software-defined storage network using an append-only storage scheme, wherein the interface is configured to receive requests that are 

receiving a request at the interface, the request comprising an identifier of a data object to be stored in the software-defined storage network using the append-only storage scheme, wherein the request is agnostic of details of the storage devices of the software-defined storage network; responsive to receiving the request at the interface:

tagging the data object with metadata indicating storage properties and constraints for the data object, wherein the storage properties and constraints are enforced by a file system or virtualization system. determining instructions for storing the data object in accordance with its metadata based on the storage device where the data object is stored.

generating metadata for the data object indicating that the data object is an append-only object;

translating the request to one or more instructions for storing the data object in one or more of the storage devices using the append-only storage scheme;

causing the data object to be stored at one of the plurality of storage devices based on the instructions; and




updating the metadata to indicate a mapping between the data object and a stored location of the data object at the storage devices; and




Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity. Examiner notes that insofar as there are slight differences in limitations between one-to-one mappings of claims, there exists mappings between combinations of claims similar to that presented in exemplary claim mapping above. Additionally, obvious combinations of claims not directly dependent on one another are equally rejected for similar rationales.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
With regard to claim 18, the claim is drawn to a computer program product comprising a "computer-readable medium". The specification recites at ¶ [0108] - [0110] “As used herein, "computer-readable media" includes computer storage media and communication media…Computer storage media includes, but is not limited to … or any other medium that can be used to store information for access by a computing device. 
That is, the computer-readable medium of claim 18 would fall under the “computer-readable media” described in ¶ [0108] as either a “computer storage media” or a “communication media”; both are problematic. Regarding the former, although Applicant lists several non-transitory possible embodiments of the “computer storage media”, Applicant also leaves the list open-ended (i.e., “includes, but is not limited to … or any other medium that can be used to store information for access by a computing device” in ¶ [0109]) which allows the “computer storage media” to also include transitory embodiments. Further, the “communication media” explicitly recites that it includes transitory embodiments (i.e. “in a modulated data signal, such as a carrier wave” in ¶ [0110]). Lastly, reciting “As defined herein, computer storage media does not include communication media” in ¶ [0110] does not preclude the claimed “computer-readable medium” from falling into either category (“computer storage media” or “communication media”, see ¶ [0108]).
Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). Claims 19-20 depend from claim 18 and do not resolve the deficiencies thereof and are therefore rejected for at least the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over BOURGEOIS et al. Pub. No. US 2018/0336210 A1 (hereafter Bourgeois) in view of Narayanan et al. Pub. No. US 2016/0330281 A1 (hereafter Narayanan).

With regard to claim 1, Bourgeois teaches a computer-implemented method (a computer-implemented method in at least ¶ [0044]) for storing data using an append-only storage scheme (of immutable write once ready[sic] many (WORM) records retention management on public cloud storage in at least ¶ [0044]) in a software-defined storage network (creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0045] and Cloud storage, a form of network based storage in at least ¶ [0010]) comprising a plurality of storage devices (writing items to the cloud storage in at least ¶ [0047] and Reference to  wherein the plurality of storage devices comprise at least one append-only storage device (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only) or random-access storage device, the method comprising (in at least ¶ [0092] and random access memory devices in at least ¶ [0103]):
receiving a request at an interface configured to receive storage requests for storing data in the software-defined storage network (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039])
using an append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only),
the requests comprising an identifier of a data object to be stored in the software-defined storage network (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies),
wherein the requests are agnostic of interfaces and hardware-specific details of the storage devices of the software-defined storage network (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester);
responsive to receiving the request at the interface, accessing by a virtualization layer of the software-defined storage network (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020]):
data indicative of space allocation for the plurality of storage devices (providing to a user a user interface enabling the user to define rules for data 
policies of the software-defined storage network (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user in at least ¶ [0046]);
based on the data and policies, selecting a physical storage location at the plurality of storage devices for storing the data object (in at least ¶ [0045] – [0047] and distributed data in cloud in at least ¶ [0010] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and the basic functionality the Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0114], storage location of ‘document’ (item, data, content, et cetera) is selected based source repositories and what content should be archived to the cloud in at least ¶ [0039] and WORM policies in at least ¶ [0046]);
generating metadata for the data object indicating that the data object is an append-only object and mapping the physical storage location of the data object to the identifier (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This 
translating the request to one or more instructions for storing the data object at the physical storage location using the append-only storage scheme (a computer, a server, a cluster of servers, a cluster of computers, a web appliance, a distributed computing environment, a cloud computing environment, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The term “machine” may also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein in at least ¶ [0283] and ¶ [0110], cloud network comprised of many machine with “multiple sets) of instructions”. These machine must translate into instructions mutually understood to communicate the storage of data with the WORM scheme as in ¶ [0046] – [0047]);
causing the data object to be stored at the physical storage location using the append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], evaluating/using WORM (append-only) scheme while writing/storing data); and
returning, via the interface, data usable to render status information indicating that the data object has been appended (A user accesses a GUI of the , GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047])).
Bourgeois teaches implementation of WORM policies within a public cloud but does not specifically teach performance prioritization policies.
However, in analogous art Narayanan teaches policies for prioritizing performance of the software-defined storage network (once the object storage client initiates a writing procedure and determines the flow map based on a group of objects, for example, by mapping objects into PGs, SDN controller 502 generates QoS policies associated with real-time flow-information for server switch 510 such that server switch 510 can prioritize any particular connection within storage network 550. The QoS policies may be used to map or modify rules based on a source destination IP address, a destination IP address, a port number, an ingress switch port, a VLAN, a VxLAN, etc., from the flow map to the flow entries in at least ¶ [0053]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the performance prioritization policies of Narayanan with the implementation of WORM policies within a public cloud of Bourgeois resulting in a system in which the implementation of WORM policies within a public cloud of Bourgeois also includes performance prioritization policies of Narayanan to prioritize performance of the software-defined storage network. A person 

With regard to claim 2, Bourgeois teaches wherein the plurality of storage devices comprise all append-only storage devices all random-access storage devices, or a combination of append-only and random-access storage devices (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only and in at least ¶ [0092] and random access memory devices in at least ¶ [0103]).

With regard to claim 4, Bourgeois teaches providing an option for a total size for appended data associated with a user to be trimmed, wherein stored data associated with the user is deleted in accordance with one or more criteria (evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and [0048] optionally, deleting those items whose retention period has expired).

With regard to claim 5, Bourgeois teaches the interface is configured to render a user interface for receiving requests for storage of the data object (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) that abstracts details of underlying storage devices, and without inputs indicating a storage address or offset (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester); and
the user interface is configured to receive an identifier for the data object (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies) and 
an indication that the data object is to be stored in an append-only format (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only).

With regard to claim 7, Narayanan teaches based on the policies, prioritizing throughput and latency of the software-defined storage network (once the object storage client initiates a writing procedure and determines the flow map based on a group of objects, for example, by mapping objects into PGs, SDN controller 502 generates QoS policies associated with real-time flow-information for server switch 510 such that server switch 510 can prioritize any particular connection within storage network 550 in at least ¶ [0053] and  methods of reducing latency by integrating Software-Defined Networking (SDN) in at least ¶ [0002], policies associated with flow and latency, therefore, reducing latency (amount of time to accomplish something) will increase throughput (more things can get done when each thing take less time)).

With regard to claim 8, Bourgeois teaches selecting a storage device for storing the data object with append-only properties, regardless of whether the selected storage device is an append-only device or a random-access device (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 9, Bourgeois teaches tagging the data object with metadata indicating storage properties and constraints; wherein: the storage properties and constraints are enforced by a file system or virtualization system (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive <virtualization system>. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when an explicit retention period is eventually specified in at least ¶ [0148] and tagging private/sensitive data as part of a policy evaluation process for archiving to cloud storage <virtualization system> in at least ¶ [0038]); and
the data object is stored in accordance with its metadata regardless of the storage device where the data object is stored (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 10, a system comprising: one or more data processing units (The electronic device 204 includes one or more processors 210 and a memory 212 coupled to processor(s) 210 in at least ¶ [0103]); and
a computer-readable medium having encoded thereon computer-executable instructions to cause the one or more data processing units to perform operations comprising (The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein in at least ¶ [0262]):
instantiating an interface (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0038], a provided interface has been instantiated)
for receiving storage requests for storing data (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) in a software-defined storage network (creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0045] and Cloud storage, a form of network based storage in at least ¶ [0010])
using an append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only),
the storage network comprising a plurality of storage devices (writing items to the cloud storage in at least ¶ [0047] and Reference to “storage”, more formally a (data) storage device, as used herein as used herein may refer to, but is not limited to device for recording (storing) information (data). Storage devices may hold information, process information, or both in at least ¶ [0092]) including at least one append-only storage device (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only) or random-access storage device (in at least ¶ [0092] and random access memory devices in at least ¶ [0103]);
responsive to receiving a request at the interface (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]),
the request comprising an identifier of a data object to be stored in the software-defined storage network (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0111] – [0114], data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies), ,
wherein the request is agnostic of interfaces and hardware-specific details of the storage devices of the software-defined storage (method of immutable write once ready many (WORM) records retention management on , requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester),
accessing (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020]): data indicative of space allocation for the plurality of storage devices (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]); and
policies of the storage network (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user in at least ¶ [0046]);
based on the data and policies, selecting a physical location at the plurality of storage devices for storing the data object (in at least ¶ [0045] – [0047] and distributed data in cloud in at least ¶ [0010] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ , storage location of ‘document’ (item, data, content, et cetera) is selected based source repositories and what content should be archived to the cloud in at least ¶ [0039] and WORM policies in at least ¶ [0046]);
generating metadata for the data object indicating that the data object is an append-only object (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when an explicit retention period is eventually specified in at least ¶ [0148] and tagging private/sensitive data as part of a policy evaluation process for archiving to cloud storage in at least ¶ [0038]);
translating the request to one or more instructions for storing the data object at the physical storage location using the append-only storage scheme (a computer, a server, a cluster of servers, a cluster of computers, a web appliance, a distributed computing environment, a cloud computing environment, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The , cloud network comprised of many machine with “multiple sets) of instructions”. These machine must translate into instructions mutually understood to communicate the storage of data with the WORM scheme as in ¶ [0046] – [0047]); an
causing the data object to be stored at the physical storage location using a virtualized append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], evaluating/using WORM (append-only) scheme while writing/storing data) that is abstracted on top of the storage devices of the software-defined storage network (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester); and
returning, via the interface, data usable to render status information indicating that the data object has been appended (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata 
Bourgeois teaches implementation of WORM policies within a public cloud but does not specifically teach performance prioritization policies.
However, in analogous art Narayanan teaches policies for prioritizing performance of the storage network (once the object storage client initiates a writing procedure and determines the flow map based on a group of objects, for example, by mapping objects into PGs, SDN controller 502 generates QoS policies associated with real-time flow-information for server switch 510 such that server switch 510 can prioritize any particular connection within storage network 550. The QoS policies may be used to map or modify rules based on a source destination IP address, a destination IP address, a port number, an ingress switch port, a VLAN, a VxLAN, etc., from the flow map to the flow entries in at least ¶ [0053]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the performance prioritization policies of Narayanan with the implementation of WORM policies within a public cloud of Bourgeois resulting in a system in which the implementation of WORM policies within a public cloud of Bourgeois also 

With regard to claim 11, Bourgeois teaches wherein the data usable to render status information comprises data indicating a stored status of the data object (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify the explicit retention period that is to be applied in at least ¶ [0172] – [0176], GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047]))
while abstracting details of the storage devices (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester).

With regard to claim 12, Bourgeois teaches receiving a request to remove an append-only restriction and provide full access services for the stored data object (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user; evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired in at least ¶ [0046] – [0048], retention expiration removes WORM append-only restriction and allows the items to be deleted (a full access service)).

With regard to claim 14, Bourgeois teaches updating the metadata to indicate that the data object is full access (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user; evaluating during a process of writing items to the cloud storage each item against each WORM policy and the longest WORM retention period is used to set the retention time on item versions that meet the policies; and optionally, deleting those items whose retention period has expired in at least ¶ [0046] – [0048], retention expiration (metadata) updates to remove the WORM append-only restriction and allows the items to be deleted (indicating full access service)).

With regard to claim 15, Bourgeois teaches receiving a request (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) to add an append-only restriction to a full access services stored object (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only. Applying WORM policy to cloud storage would apply append-only policy to random-access devices such as in at least ¶ [0092] and random access memory devices in at least ¶ [0103]).

With regard to claim 17, Bourgeois teaches updating the metadata to indicate that the data object is to be stored as an append only object (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039] , WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only).

With regard to claim 18, a computer-readable medium having encoded thereon computer-executable instructions (The memory includes machine-readable code segments (e.g. software or software code) including instructions for performing, when executed by the processing system, one of more of the methods described herein in at least ¶ [0262]) that, when executed, cause one or more processing units (The electronic device 204 includes one or more processors 210 and a memory 212 coupled to processor(s) 210 in at least ¶ [0103]) of a computing device to execute a method comprising (a computer-implemented method in at least ¶ [0044]):
receiving a request at an interface configured to receive storage requests for storing data (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020], writing, managing and classifying data is requesting storage of data (such as in content requests in ¶ [0086] and storage of items with policies defined through interface in ¶ [0046]) and providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]) in a software-defined storage network (creating a sub-netted, fully-managed, dedicated tenant deployment 
using an append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only),
the software-defined storage network comprising a plurality of storage devices (writing items to the cloud storage in at least ¶ [0047] and Reference to “storage”, more formally a (data) storage device, as used herein as used herein may refer to, but is not limited to device for recording (storing) information (data). Storage devices may hold information, process information, or both in at least ¶ [0092]) comprising at least one append-only storage device (Providing Item-level Write Once Read Many Compliance Storage Policies in Cloud Storage in at least ¶ [0002] and evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], WORM is an append-only policy and therefore WORM compliant storage is an append-only storage as complying with WORM requires append only) or random-access storage device (in at least ¶ [0092] and random access memory devices in at least ¶ [0103]),
the requests comprising an identifier of a data object to be stored in the software-defined storage network (in at least ¶ [0046] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and , data objects are stored with an identifier so that they can be retrieved; also items must be identified to apply item-level WORM policies),
wherein the requests are agnostic of interfaces and hardware-specific details of the storage devices of the software-defined storage network (method of immutable write once ready many (WORM) records retention management on public cloud storage, comprising the steps of: creating a sub-netted, fully-managed, dedicated tenant deployment in public cloud infrastructure in at least ¶ [0044] – [0045], requests store/retrieve data from public cloud. A public cloud structure, hardware configuration, et cetera is abstracted from requester. That is, Bourgeois is facilitating implementation of WORM (append-only) policies within a public cloud with unknown devices/configurations from the perspective of the requester);
responsive to receiving the request at the interface, accessing by a virtualization layer of the software-defined storage network (interfaces for writing, managing, and classifying data to network and/or cloud storage in at least ¶ [0020]):
data indicative of space allocation for the plurality of storage devices (providing to a user a user interface enabling the user to define rules for data classification, identify source repositories, and set metadata-level rules relating to what content should be evaluated for possible archiving to cloud storage in at least ¶ [0039]); and
policies of the software-defined storage network (providing a user interface allowing the definition of item-level WORM policies that consist of selection criteria and output retention periods by a user in at least ¶ [0046]);
based on the data and policies, selecting a physical storage location at the plurality of storage devices for storing the data object (in at least ¶ [0045] – [0047] and distributed data in cloud in at least ¶ [0010] and a document has a unique, addressable, storage location and can therefore be uniquely identified by this addressable location such as a universal resource locator (URL) for example used as a unique address used to access information on the Internet in at least ¶ [0088] and the basic functionality the Connector needs to support includes, but is not limited to, get root location, get sub-locations, get items in location, and get an identifier, e.g. HSItem, for an item in at least ¶ [0114], storage location of ‘document’ (item, data, content, et cetera) is selected based source repositories and what content should be archived to the cloud in at least ¶ [0039] and WORM policies in at least ¶ [0046]);
generating metadata for the data object indicating that the data object is an append-only object and mapping the data object to the identifier (The inventors introduced the concept of WORM <append-only> retention and item-level retention periods within a cloud archive. For data that must be preserved with event-event decision making, embodiments of the invention provide for the concept of retention where item versions are in a “WORM pending” state. This means that the items do not have an explicit retention period defined when initially written/archived. However, in setting “WORM pending” a minimum retention period can be defined that specifies the minimum clock that can be set when an explicit retention period is eventually specified 
translating the request to one or more instructions for storing the data object at the physical storage location using the append-only storage scheme (a computer, a server, a cluster of servers, a cluster of computers, a web appliance, a distributed computing environment, a cloud computing environment, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. The term “machine” may also be taken to include any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein in at least ¶ [0283] and ¶ [0110], cloud network comprised of many machine with “multiple sets) of instructions”. These machine must translate into instructions mutually understood to communicate the storage of data with the WORM scheme as in ¶ [0046] – [0047]);
causing the data object to be stored at the physical storage location using the append-only storage scheme (evaluating during a process of writing items to the cloud storage each item against each WORM policy in at least ¶ [0047], evaluating/using WORM (append-only) scheme while writing/storing data); and
returning, via the interface, data usable to render status information indicating that the data object has been appended (A user accesses a GUI of the RS-SAP which allows the user to: query items in the archive using metadata that is enabled for event-based retention; upon issuing a query and seeing results, the user can trigger retention for the items; and when triggering retention, the user can specify , GUI allows user to query and see (status rendered) data stored (appended) with WORM policy (i.e., data with retention period is WORM append only data as in ¶ [0046] – [0047])).
Bourgeois teaches implementation of WORM policies within a public cloud but does not specifically teach performance prioritization policies.
However, in analogous art Narayanan teaches policies for prioritizing performance of the software-defined storage network (once the object storage client initiates a writing procedure and determines the flow map based on a group of objects, for example, by mapping objects into PGs, SDN controller 502 generates QoS policies associated with real-time flow-information for server switch 510 such that server switch 510 can prioritize any particular connection within storage network 550. The QoS policies may be used to map or modify rules based on a source destination IP address, a destination IP address, a port number, an ingress switch port, a VLAN, a VxLAN, etc., from the flow map to the flow entries in at least ¶ [0053]);
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the performance prioritization policies of Narayanan with the implementation of WORM policies within a public cloud of Bourgeois resulting in a system in which the implementation of WORM policies within a public cloud of Bourgeois also includes performance prioritization policies of Narayanan to prioritize performance of the software-defined storage network. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of improve object storage .

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over BOURGEOIS et al. Pub. No. US 2018/0336210 A1 (hereafter Bourgeois) in view of Narayanan et al. Pub. No. US 2016/0330281 A1 (hereafter Narayanan) as applied to claims 1-2, 4-5, 7-12, 14-15 and 17-18 above and in further view of Marlatt et al. Pub. No. US 2015/0199366 A1 (hereafter Marlatt).

With regard to claim 3, Bourgeois and Narayanan teach the method of claim 1, further comprising
Bourgeois and Narayanan do not specifically teach removing oldest data when data exceeds a maximum.
However, in analogous art Marlatt teaches providing an option for a maximum total size for appended data associated with a user, wherein data append requests for data that cause the maximum total size to be exceeded results in oldest data being deleted to allow the data object to be stored (when the storage medium 132 is full or meets some other specified maximum capacity threshold … if after deleting all of the data that exceeds the maximum retention time, the storage threshold continues to be exceeded, the program may delete the next oldest data in at least ¶ [0073] - [0074]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the removing oldest data when 

With regard to claim 6, Bourgeois and Narayanan teach the method of claim 1, further comprising,
Bourgeois and Narayanan do not specifically teach data indicating availability of current allocation of storage devices.
However, in analogous art Marlatt teaches based on the data indicative of space allocation, determining current allocations and availability of the storage devices (data storage management program determines a threshold for data stored in a particular storage area or areas has been reached or exceeded <data indicating availability of current allocation of storage devices>, at block 954 in at least ¶ [0073]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the data indicating availability of current allocation of storage devices with the systems and methods of Bourgeois and Narayanan resulting in a system in which once all data past its retention time of Bourgeois has been removed and the data still exceeds a maximum threshold, the oldest data is removed as in Marlatt based on data indicating availability of current allocation of storage devices of Marlatt. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of utilizing data indicating availability of current allocation of storage devices to manage the data so that the desired data may be quickly accessed, while also operating within the storage capacity limits of the system (see at least Marlatt ¶ [0004]).

Allowable Subject Matter
Claims 13, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming any other outstanding rejections (i.e., under 35 U.S.C. § 101, 112, et cetera).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130332660 A1
teaches
Hybrid checkpointed memory
US 20150127607 A1
teaches
Distributed data system with document management and access control


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195